Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 1 of 12

                                EXHIBIT B
Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 2 of 12
Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 3 of 12
Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 4 of 12
Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 5 of 12
Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 6 of 12
Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 7 of 12
Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 8 of 12
Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 9 of 12
Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 10 of
                                      12
Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 11 of
                                      12
Case 1:18-cv-24100-MGC Document 127-2 Entered on FLSD Docket 12/04/2020 Page 12 of
                                      12
